Case 9:18-cv-80176-BB Document 147 Entered on FLSD Docket 04/16/2019 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal                              CASE NO.: 9:18-cv-80176-BB
   representative of the Estate of David
   Kleiman, and W&K Info Defense
   Research, LLC,

                           Plaintiffs,

   v.

   CRAIG WRIGHT,

                           Defendant.

                                         NOTICE OF ERRATA

         Plaintiffs respectfully submit this errata to its Proposed Order Amending Trial and Pretrial

  Schedule (the “Proposed Order”), which was filed on April 15, 2019 (ECF No. 145-1), in order to

  correct an inadvertent clerical error. The Proposed Order incorrectly sets certain deadlines and

  events to occur in 2019 when in fact the Proposed Order contemplated those deadlines and events

  to occur in 2020. Plaintiffs have attached a corrected Proposed Order to this Notice of Errata.


   Dated: April 16, 2019                            Respectfully submitted,

                                                    /s/ Velvel Freedman
                                                    Velvel (Devin) Freedman, Esq.
                                                    Florida Bar No. 99762
                                                    BOIES SCHILLER FLEXNER LLP
                                                    100 SE Second Street, Suite 2800
                                                    Miami, Florida 33131
                                                    Telephone: (305) 539-8400
                                                    Facsimile: (305) 539-1307
                                                    vfreedman@bsfllp.com

                                                    Kyle W. Roche, Esq.
                                                    Admitted Pro Hac Vice
                                                    BOIES SCHILLER FLEXNER LLP
                                                    333 Main Street
Case 9:18-cv-80176-BB Document 147 Entered on FLSD Docket 04/16/2019 Page 2 of 2




                                                      Armonk, NY10504
                                                      Telephone: (914) 749-8200
                                                      Facsimile: (914) 749-8300
                                                      kroche@bsfllp.com

                                                      Counsel to Plaintiff Ira Kleiman as Personal
                                                      Representative of the Estate of David Kleiman
                                                      and W&K Info Defense Research, LLC



                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on April 16, 2019, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

  served this day on all counsel of record via transmission of Notices of Electronic Filing generated

  by CM/ECF.

                                                      /s/ Velvel Freedman
                                                      VELVEL (DEVIN) FREEDMAN




                                                  2
